Citation Nr: 0901741	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury with degenerative joint 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury with degenerative joint 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared for a 
Travel Board hearing in October 2008 and, in the same month, 
submitted additional medical records with a signed waiver of 
RO review.  38 C.F.R. § 20.1304(c) (2008).

The issue of entitlement to an increased evaluation for 
postoperative residuals of a left knee injury with 
degenerative joint disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's postoperative residuals of a right knee injury 
with degenerative joint disease are productive of right knee 
motion from zero to 105 degrees, with pain only at the end of 
motion and without current instability of the right knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a right knee injury with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, and 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an increased evaluation for postoperative 
residuals of 
a right knee injury with degenerative joint disease

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this section, 
moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  Notably, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of 
such symptomatology as painful motion and functional loss due 
to pain, do not apply in conjunction with Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 
C.F.R. §§ 4.40 and 4.45 should be applied in conjunction with 
the remaining knee diagnostic codes, however.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996). 

In the present case, recent medical evidence of record 
includes VA treatment records from September and October of 
2006 and a VA examination report from February 2007.  These 
reports indicate no current instability of the right knee, 
with the VA examination showing the knee to be stable to the 
Lachman test, the drawer test, and varus/valgus stress 
testing.  The earlier VA records indicate that there was no 
ligamentous laxity.  Absent any current evidence of 
instability, there is no basis for an evaluation in excess of 
20 percent under Diagnostic Code 5257.

The Board has accordingly considered other applicable 
diagnostic criteria.  Code sections for which a higher 
evaluation may be assigned include Diagnostic Codes 5256 
(ankylosis), 5260 (30 percent for flexion limited to 15 
degrees), and 5261 (30 percent for extension limited to 20 
degrees).  

In this case, however, the evidence falls far short of what 
is needed for a higher evaluation under any of the cited code 
sections.  First, there is no evidence whatsoever of 
ankylosis of the right knee.  Second, the most severe 
limitation of flexion shown in this case is to "past 105 
degrees" from September and October of 2006, with full 
extension shown throughout.  Finally, the examiner who 
conducted the February 2007 VA examination noted end-range 
pain with motion but found no additional limitation following 
repetitive use.  See DeLuca v. Brown, supra.  All of these 
findings reflect a degree of limitation that is fully 
contemplated by the presently-assigned 20 percent evaluation. 

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show any current objective 
findings of instability, there is no basis for the assignment 
of separate evaluations for instability and arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Moreover, there is no basis for separate 
evaluations for flexion and extension, as the veteran does 
not have sufficient limitation of flexion (60 degrees) for a 
zero percent evaluation under Diagnostic Code 5260 or 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Board notes that the 
veteran reported six prior arthroscopic procedures for the 
right knee during the February 2007 VA examination, but no 
such procedures have been performed during the pendency of 
this appeal.  Also, during the October 2008 hearing, he 
testified that his knee conditions did not interfere with his 
work except to the extent that he had to elevate his legs 
sometimes.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for postoperative residuals of a right 
knee injury with degenerative joint disease, and the 
veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a February 2007 letter.  In the same letter, he 
was informed that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in increased 
rating cases requires that: (1) VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the February 2007 notice 
letter was in compliance with Vazquez-Flores only to the 
extent that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.  The Board is aware that the letter did not provide 
the type of notification set forth in the remaining 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.  Notably, in Vazquez-
Flores the Court indicated that consideration was warranted 
for whether there existed subsequent VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Id. at 46-47.

In this case, the Board notes that substantial remedial 
action has been taken.  First, the veteran was provided with 
the provisions of Diagnostic Codes 5257, 5260, and 5261 in an 
August 2007 Statement of the Case.  Second, a corrective 
letter was issued pursuant to Vazquez-Flores in May 2008, and 
this letter included both the aforementioned code sections 
and a discussion of the types of medical and lay evidence 
that he could submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Finally, the veteran's claim was later readjudicated in a 
Supplemental Statement of the Case in July 2008.

For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

VA has also fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's updated VA medical records have been 
obtained.  Additionally, he was afforded a VA examination in 
February 2007.


Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury with degenerative joint 
disease, currently evaluated as 20 percent disabling, is 
denied.


REMAND

As indicated above, the veteran last underwent a VA 
orthopedic examination in conjunction with this appeal in 
February 2007.  Since that date, in October 2008, he 
underwent a left total knee arthroplasty at a the Dorn 
(Charleston) VA Medical Center (VAMC).  There is a 
substantial likelihood that the symptoms and severity of his 
service-connected left knee disorder have changed since this 
surgical procedure, and the Board therefore finds it 
"necessary" under 38 U.S.C.A. § 5103A(d) that he be 
afforded a second VA examination to more fully ascertain his 
current and postoperative disability picture.

Additionally, the report of the October 2008 surgery 
indicates that the veteran was to undergo postoperative 
physical therapy.  Records of such physical therapy, as well 
as any concurrent treatment records concerning the left knee, 
are relevant to the claim at hand and should be requested.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Finally, the veteran and the undersigned Veterans Law Judge 
discussed the possibility of a post-surgical temporary total 
rating at the October 2008 hearing.  See 38 C.F.R. §§ 4.29, 
4.30.  Adjudication of this matter should be addressed upon 
remand as well, if such action has not already been taken by 
the RO to date.

Accordingly, the case is REMANDED for the following action:


1.  The Dorn VAMC should be contacted, 
and all records of treatment and physical 
therapy dated since October 2008 should 
be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected left knee disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion studies, 
and the examiner should further comment 
on the presence and extent of any 
instability, painful motion, functional 
loss due to pain (in degrees of 
additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for postoperative 
residuals of a left knee injury with 
degenerative joint disease should be 
readjudicated.  Consideration of this 
claim in light of 38 C.F.R. 
§§ 3.321(b)(1), 4.29, and 4.30 is 
warranted as well.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


